Exhibit 10.3

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement (this “Agreement”) is made as of
this 4th day of December, 2009 by and between Phoenix Footwear Group, Inc., a
Delaware corporation, Belt Company fka Chambers Belt Company, a Delaware
corporation, Penobscot Shoe Company, a Maine corporation, H.S. Trask & Company,
a Montana corporation, and Phoenix Delaware Acquisition, Inc., a Delaware
corporation (individually and collectively, the “Pledgor”) and First Community
Financial, a division of Pacific Western Bank (the “Secured Party”).

RECITALS

A. Secured Party has agreed to lend to Pledgor certain funds (the “Loan”), and
Pledgor desires to borrow such funds from Secured Party and will be secured in
part pursuant to the terms of an Accounts Receivable and Inventory Security
Agreement and Multiple Advance Promissory Note dated as of even date herewith
(either, as amended, the “Loan Agreement”).

B. In order to induce Secured Party to make the Loan, Pledgor has agreed to
grant a security interest in certain intangible property to Secured Party for
purposes of securing the obligations of Pledgor to Secured Party.

AGREEMENT

NOW, THEREFORE, the parties hereto agree as follows:

1. Patent Mortgage and Grant of Security Interest. As collateral security for
the prompt and complete payment and performance of all of Pledgor’s present or
future indebtedness, obligation and liabilities to Secured Party, Pledgor hereby
transfers, conveys and grants a mortgage to Secured Party, as security,
Pledgor’s entire right, title and interest in, to and under the following (all
of which shall collectively be called the “Collateral”):

a. Any and all copyright rights, copyright application, copyright registrations
and like protections in each work or authorship and derivative work thereof,
whether published or unpublished and whether or not the same also constitutes a
trade secret, now or hereafter existing, created, acquired or held, including
without limitation those set forth on Exhibit A attached hereto (collectively,
the “Copyrights”);

b. Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, or acquired or held;

c. Any and all design rights which may be available to Pledgor now or hereafter
existing, created, acquired or held;

d. All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

e. Any trademark and service mark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Pledgor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”).

f. Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

g. All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use; and

h. All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

 

Page 1 of 10



--------------------------------------------------------------------------------

For avoidance of doubt, this Agreement presently grants only the security
interest herein described and, until the occurrence and continuance of an Event
of Default, this Agreement is not intended to and does not affect any transfer
of title of any trademark registration or application, and this Agreement under
any circumstances makes no assignment and grants no right to assign or perform
any other action with respect to any intent to use trademark application, unless
such action is permitted under 15 U.S.C. § 1060.

2. Authorization and Request. Pledgor authorizes and requests that the Register
of Copyrights and the Commissioner of Patents and Trademarks record this
Agreement.

3. Covenants and Warranties. Pledgor represents, warrants, covenants and agrees
as follows:

a. Pledgor is now the sole owner of the Collateral, except for non-exclusive
licenses granted by Pledgor to its customers in the ordinary course of business
and except for liens, encumbrances or security interests described in Exhibit D
attached hereto;

b. Performance of this Agreement does not conflict with or result in a breach of
any agreement to which Pledgor is party or by which Pledgor is bound;

c. During the term of this Agreement, Pledgor will not transfer or otherwise
encumber any interest in the Collateral, except for non-exclusive licenses
granted by Pledgor, copies of which Pledgor will provide from time to time to
Secured Party at the request of Secured Party;

d. Each of the Patents is valid and enforceable, and no part of the Collateral
has been judged invalid or unenforceable, in whole or in part, and no claim has
been made that any part of the Collateral violates the rights of any third
party;

e. Pledgor shall promptly advise Secured Party of any material change in the
composition of the Collateral, including but not limited to any subsequent
ownership right of the Pledgor in or to any Trademark, Patent or Copyright not
specified in this Agreement;

f. Pledgor shall (i.) protect, defend and maintain the validity and
enforceability of the Trademarks, Patents and Copyrights, (ii.) use its
commercially reasonable efforts to detect infringements of the Trademarks,
Patents and Copyrights and promptly advise Secured Party in writing of material
infringements detected and (iii.) not allow any Trademarks, Patents or
Copyrights to be abandoned, forfeited or dedicated to the public without the
written consent of Secured Party, which shall not be unreasonably withheld;

g. Pledgor shall not register any maskworks, software, computer programs or
other works of authorship subject to United States copyright protection with the
United States Copyright Office without first complying with the
following: (i) providing Secured Party with at least fifteen (15) days’ prior
written notice thereof; (ii) providing Secured Party with a copy of the
application for any such registration; and (iii) executing and filing such other
instruments, and taking such further actions as Secured Party may reasonably
request from time to time to perfect or continue the perfection of Secured
Party’s interest in the Collateral, including without limitation the filing with
the United States Copyright Office, simultaneously with the filing by Pledgor of
the application for any such registration, of a copy of this Agreement or a
Supplement hereto in form acceptable to Secured Party identifying the maskworks,
software, computer programs or other works of authorship being registered and
confirming the grant of a security interest therein in favor of Secured Party;

h. This Agreement creates, and in the case of after acquired Collateral, this
Agreement will create at the time Pledgor first has rights in such after
acquired Collateral, in favor of Secured Party a valid and perfected first
priority security interest in the Collateral in the United States securing the
payment and performance of the obligations evidenced by the Loan Agreement upon
making the filings referred to in clause 3.i below;

i. Except for, and upon, the filing with the United States Patent and Trademark
office with respect to the Patents and Trademarks necessary to perfect the
security interests created hereunder, and, except as has been already made or
obtained, no authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required either
(i.) for the grant by Pledgor of the security interest granted hereby or for the
execution, delivery or performance of this Agreement or by Pledgor; or (ii.) for
the perfection in the United States or the exercise by Secured Party of its
rights and remedies hereunder;

 

Page 2 of 10



--------------------------------------------------------------------------------

j. All information heretofore, herein or hereafter supplied to Secured Party by
or on behalf of Pledgor with respect to the Collateral is accurate and complete
in all material respects;

k. Pledgor shall not enter into any agreement that would materially impair or
conflict with Pledgor’s obligations hereunder without Secured Party’s prior
written consent. Pledgor shall not permit the inclusion in any contract to which
it becomes a party of any provisions that could or might in any way impair or
prevent the creation of a security interest in Pledgor’s rights and interests in
any property included within the definition of the Collateral acquired under
such contracts; and

l. Upon any officer of Pledgor obtaining knowledge thereof, Pledgor will
promptly notify Secured Party in writing of any event that materially adversely
affects the value of any of the Collateral, the ability of Pledgor or Secured
Party to dispose of any of the Collateral or the rights and remedies of Secured
Party in relation thereto, including the levy of any legal process against any
of the Collateral.

4. Secured Party’s Rights. Secured Party shall have the right, but not the
obligation, to take, at Pledgor’s sole expense, any actions that Pledgor is
required under this Agreement to take but which Pledgor fails to take, after
five (5) days’ telephonic or written notice to Pledgor. Pledgor shall reimburse
and indemnify Secured Party for all costs and expenses incurred in the
reasonable exercise of its rights under this section 4.

5. Inspection Rights. Pledgor hereby grants to Secured Party and its employees,
representatives and agents the right to visit, during reasonable hours upon
prior reasonable notice to Pledgor, and any of Pledgor’s and its subcontractors’
plants and facilities that manufacture, install or store products (or that have
done so during the prior six-month period) that are sold under any of the
Collateral, and to inspect the products and quality control records relating
thereto upon reasonable notice to Pledgor and as often as may be reasonably
requested; provided, however, nothing herein shall entitle Secured Party to
access to Pledgor’s trade secrets and other proprietary information.

6. Further Assurances; Attorney in Fact.

a. On a continuing basis, Pledgor will, subject to any prior licenses,
encumbrances and restrictions and prospective licenses, make, execute,
acknowledge and deliver, and file and record in the proper filing and recording
places in the United States, all such instruments, including, appropriate
financing and continuation statements and collateral agreements and filings with
the United States Patent and Trademark Office, and take all such action as may
reasonably be deemed necessary or advisable, or as requested by Secured Party to
carry out the intent and purposes of this Agreement, or for assuring and
confirming to Secured Party the grant or perfection of a security interest in
all Patents.

b. Pledgor hereby irrevocably appoints Secured Party as Pledgor’s
attorney-in-fact, with full authority in the place and stead of Pledgor and in
the name of Pledgor, Secured Party or otherwise, from time to time in Secured
Party’s discretion, to take any action and to execute any instrument which
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including:

i. To modify in its sole discretion this Agreement without first obtaining
Pledgor’s approval of or signature to such modification by amending Exhibit A,
Exhibit B and Exhibit C thereof, to include reference to any right title or
interest in any copyright, patents, or trademarks acquired by Pledgor after the
execution hereof or to delete any reference to any right, title, interest in any
copyrights, patents, or trademarks in which Pledgor no longer has or claims any
right, title or interest; and,

ii. To file, in its sole discretion, one or more UCC financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of Pledgor where permitted by law.

7. Events of Default. The occurrence of any of the following shall constitute an
Event of Default under this Agreement:

a. An Event of Default occurs under the Loan Agreement or any other agreement
between Pledgor and Secured Party; or

b. Pledgor breaches any warranty or agreement made by Pledgor in this Agreement.

 

Page 3 of 10



--------------------------------------------------------------------------------

8. Remedies. Upon the occurrence and during the continuance of an Event of
Default, Secured Party shall have the right to exercise all the remedies of a
secured party under the California Uniform Commercial Code, including without
limitation the right to require Pledgor to assemble the Collateral and to make
it available to Secured Party at a place designated by Secured Party. Pledgor
will pay any expenses (including attorneys’ fees) incurred by Secured Party in
connection with the exercise of any of Secured Party’s rights hereunder,
including without limitation any expense incurred in disposing of the
Collateral. All of Secured Party’s rights and remedies with respect to the
Collateral shall be cumulative.

9. Indemnity. Pledgor agrees to defend, indemnify and hold harmless Secured
Party and its officers, employees, and agents against: (a.) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement, and (b.) all
losses or expenses in any way suffered, incurred, or paid by Secured Party as a
result of or in any way arising out of, following or consequential to
transactions between Secured Party and Pledgor, whether under this Agreement or
otherwise (including, without limitation, attorneys’ fees and expenses), except
for losses arising from or out of Secured Party’s gross negligence or willful
misconduct.

10. Release. At such time as Pledgor shall completely satisfy all of the
obligations secured hereunder, Secured Party shall execute and deliver to
Pledgor all deeds, releases and other instruments as may be necessary or proper
to revest in Pledgor full title to the property granted hereunder, subject to
any disposition thereof which may have been made by Secured Party pursuant
hereto.

11. Course of Dealing. No course of dealing, nor any failure to exercise, nor
any delay in exercising any right, power or privilege hereunder shall operate as
a waiver thereof.

12. Attorneys’ Fees. If any action relating to this Agreement is brought by
either party hereto against the other party, the prevailing party shall be
entitled to recover reasonable attorneys’ fees, costs, and disbursements.

13. Amendments. This Agreement may be amended only by a written instrument
signed by both parties hereto.

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same instrument.

15. Law and Jurisdiction. This Agreement shall be governed by the laws of the
States of Arizona or California, without regard for choice of law provisions.
Pledgor and Secured Party consent to the non-exclusive jurisdiction of any state
or federal court located in Maricopa County, Arizona or San Diego County,
California.

[signature page follows]

 

Page 4 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intellectual Property
Security Agreement on the day and year first above written.

Address of Pledgor:

5840 El Camino Real, Suite 106

Carlsbad, California 92008

 

PLEDGOR:      

Phoenix Footwear Group, Inc.,

a Delaware corporation

   

Belt Company fka Chambers Belt Company,

a Delaware corporation

By:  

 

    By:  

 

  James R. Riedman       James R. Riedman Title:   Chairman     Title:  
Chairman

Penobscot Shoe Company,

a Maine corporation

   

H.S. Trask & Co.,

a Montana corporation

By:  

 

    By:  

 

  James R. Riedman       James R. Riedman Title:   Chairman     Title:  
Chairman

Phoenix Delaware Acquisition, Inc.,

a Delaware corporation

      By:  

 

        James R. Riedman       Title:   Chairman       Address of Secured Party:
      4000 North Central Avenue, Suite 100       Phoenix, Arizona 85012      
SECURED PARTY:      

First Community Financial,

a division of Pacific Western Bank

      By:  

 

        Gregg A. Sharp       Title:   Executive Vice President      

 

Page 5 of 10



--------------------------------------------------------------------------------

EXHIBIT “A”

COPYRIGHTS

All present and future registered and unregistered copyrights

 

Page 6 of 10



--------------------------------------------------------------------------------

EXHIBIT “B”

PATENTS

All present and future registered and unregistered patents, including but not
limited to the following:

 

Patent

  

Registration Number

or Serial Number

    

Date

Insole construction for footwear    US Pat #7,434,338      October 14, 2008
Insole construction for footwear    US Pat #7,171,764      February 6, 2007
Footwear construction    US Pat #6,976,319      December 20, 2005 Insole
construction for footwear    US Pat #6,922,914      August 2, 2005 Footwear
construction    US Pat #6,857,202      February 22, 2005 Insole construction for
footwear    US Pat #6,675,501      January 13, 2004 Insole construction for
footwear    Pub. App. #20070094894      May 3, 2007 Insole construction for
footwear    Pub. App. #20050166424      August 4, 2005 Footwear construction   
Pub. App. #20050044745      March 3, 2005

 

Page 7 of 10



--------------------------------------------------------------------------------

EXHIBIT “C”

TRADEMARKS

All present and future registered and unregistered trademarks, including but not
limited to the following:

 

Trademark

  

Registration Number
or Serial Number

    

Date

TROTTERS

   Reg #2089400      August 19, 1997

Z COLLECTION

   Serial #77315789      October 29, 2007

FORT BRIDGER

   Reg #3643405      June 23, 2009

BRIDGER TRAIL

   Reg #3643404      June 23, 2009

BORN IN BOZEMAN

   Serial #77248640      August 7, 2007

BRIDGER

   Serial #77360970      December 28, 2007

LIVINGSTON

   Serial #77360946      December 28, 2007

Z COLLECTION BY TROTTERS

   Serial #77176144      May 9, 2007

STROL

   Serial #76561721      November 25, 2003

SOFT WALK

   Reg #2899145      November 2, 2004

SOFT-WALK

   Reg #2357854      June 13, 2000

SOFT-WALK SUSPENSION

   Reg #1856323      September 27, 1994

COLTER CREEK BY H.S. TRASK & DESIGN

   Serial #78581701      March 7, 2005

H.S. TRASK BORN IN BOZEMAN

   Serial #77371703      January 15, 2008

H.S. TRASK BORN IN BOZEMAN

   Serial #77371684      January 15, 2008

H.S. TRASK BORN IN BOZEMAN

   Serial #77369114      January 11, 2008

H.S. TRASK

   Reg #3643412      June 23, 2009

H.S. TRASK

   Serial #77626142      December 4, 2008

H.S. TRASK

   Serial #77625632      December 3, 2008

H.S. TRASK

   Reg #3573740      February 10, 2009

H.S. TRASK

   Reg #3573739      February 10, 2009

H.S. TRASK

   Reg #3573738      February 10, 2009

H.S. TRASK BOZEMAN MONTANA

   Reg #2496187      October 9, 2001

H.S. TRASK AMERICAN BISON AUTHENTIC FOOTWEAR
BOZEMAN MONTANA

   Reg #2124609      December 30, 1997

(2) DESIGN ONLY

   Reg #1959751      March 5, 1996

TROTTERS

   Reg #2671664      January 7, 2003

T

   Reg #2722442      June 3, 2003

AMERICA’S ORIGINAL LEATHER, FOR THE
PIONEER SPIRIT IN EACH OF US.

   Reg #2081869      July 22, 1997

PRAIRIE MOC

   Reg #2315525      February 8, 2000

TRASK

   Reg #1946133      January 2, 1996

(2) DESIGN ONLY

   Reg #3573747      February 10, 2009

(2) DESIGN ONLY

   Serial #77371719      January 15, 2008

AMERICOMFORT

   Reg #2453986      May 22, 2001

FOR LIFE’S MOST COMFORTABLE OCCASIONS.

   Reg #1668030      December 10, 1991

TROTTERS

   Reg #1644790      May 14, 1991

OLDMAINE TROTTERS THE NEW BREED

   Reg #1463687      November 3, 1987

LINDA ADAMS

   Reg #1463986      November 3, 1987

(2) DESIGN ONLY

   Reg #1302735      October 30, 1984

 

Page 8 of 10



--------------------------------------------------------------------------------

EXHIBIT “C”

(continued)

 

DOWNIES    Reg #1243720      June 28, 1983 FILLIES    Serial #73311557     
Filing Date: 0000 WALKING LADY    Reg #1137447      July 1, 1980 SULKIES    Reg
#1134702      May 6, 1980 SULKYS BY OLDMAINE TROTTERS    Reg #1113207     
February 13, 1979 SADDLE TRAMPS    Reg #0910973      April 6, 1971 UNIMOC    Reg
#0759742      November 5, 1963 TRAMPEZE JRS.    Reg #0755128      August 20,
1963 LITTLE TROTTERS    Reg #0747340      March 26, 1963 TRAMPEZE    Reg
#0734963      July 24, 1962 SPORTCASTERS    Reg #0689947      December 15, 1959

 

Page 9 of 10



--------------------------------------------------------------------------------

EXHIBIT “D”

PERMITTED LIENS

None

 

Page 10 of 10